COWART, Judge,
dissenting:
Joseph’s original petition for habeas corpus to obtain belated appeal of his criminal conviction did not allege that his private attorney had, within the time allotted for appeal, agreed to appeal and failed to do so. See the dissent in Joseph v. State, 451 So.2d 886 (Fla. 5th DCA 1984). When this *59case was referred by this court to a commissioner, the commissioner found as a fact that Joseph requested his private counsel to file a post conviction petition under Rule 3.800(b) for a reduction or mitigation of his sentence and expressly found that “the evidence produced before this commissioner is insufficient to convince the commissioner that Robert Joseph had requested his attorney to file an appeal.” It was the commissioner’s express conclusion that Robert Joseph had not been denied his appeal rights because of any ineffective assistance of his private counsel. The petition should be denied on its face and on the facts found by the commissioner.